DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set 

forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this 

application is eligible for continued examination under 37 CFR 1.114, and the fee set 

forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action 

has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 

12/11/2020 has been entered. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1, 2, 6, 7, 12, 14, 18, and 19 recites “wherein the first LMISF and the second LMISF each is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI”.  Upon reviewing the specification of the instant application, there is no adequate support for such limitation.  As per MPEP 2163.04(I)(B), During the examiner initiated interview on Feb. 17th, 2021, the Applicant pointed out page 3, lines 1-6 that is relevant to the amended claim but it does not appear to be the written description that supports the claim limitation as filed in the amendment. Further, MPEP 2163.02 states “If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the Examiner should conclude that the claimed subject matter is not described in that application. On page 3, lines 1-6, the original specification merely disclosed “a LMISF 26 checks whether the involved IMS identities are targets for interception”.  The disclosure at best teaches one LMISF is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI, it is silent as to each of the first and the second LMISF is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI.
Further, MPEP 2163(1) states “An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 
Claims 3-5, 8-11, 13, 15-17, and 20 are also rejected under 35 U.S.C 112(a) by virtue of their dependency on claims 1, 2, 6, 7, 12, 14, 18, and 19.
				Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

3.	Claims 1, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable 

over Youn et al. (US PGPub 2017/0064544 A1, with provisional application 62/210,998 

fully supported) in view of Li et al. (US Pat 8260258 B1), and further in view of Ekstrom 

et al. (US PGPub (US PGPub 2006/0268921 A1).


	Regarding claim 1, Youn teaches a method of enabling Lawful Interception, LI, when a wireless communication terminal performs S8 Home roaming, comprising (“telecommunication operator can intercept communication of a specific user when the 
receiving, at a first LI Mirror Internet Protocol Subsystem, IMS, State Function (“IMS signaling”, [0079]), LMISF (“S-CSCF”, [0079], and Fig. 8, wherein the S-CSCF in the V-PLMN network is herein mapped as the first LI mirror internet protocol subsystem, IMS, State Function), from a first Serving Gateway, SGW (see S-GW in the V-PLMN, Fig. 8), serving the wireless communication terminal (“it is delivered to the S-CSCF via the S-GW existing in the VPLMN network”, [0079] wherein the S-GW in the visitor PLMN which is herein mapped as the first SGW forwards the IMS signaling initiated by the UE towards P-CSCF in the VPLMN, as indicated by the solid arrow), IMS-related information (“IMS signaling”, [0079]) of the wireless communication terminal (“when a user equipment (UE) creates a packet data network (PDN) connection for an IP multimedia subsystem (IMS) service, a network node of a communication operator confirms whether roaming is performed on the basis of information of the UE, and if it is confirmed as a roaming UE, informs the UE of whether to use an internet protocol security (IPsec) for a lawful interception”, [0085]);        
and providing, from the first LMISF upon the wireless communication terminal relocating to a second SGW (see S-GW in H-PLMN, Fig. 8) serving the wireless communication terminal, the received IMS-related information of the wireless communication terminal, to a second LMISF (“associated with the second SGW (“IMS 
While Youn teaches the method comprising receiving IMS-related information of the wireless communication terminal, Youn lacks the explicit teaching wherein the IMS-related information is required for performing LI.
In an analogous art, Li teaches the method wherein the IMS-related information is required for performing LI (“to provision target related information into elements of the IMS based communications network, to provide lawful intercept”, col. 5, lines 31-33).
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the IMS-related information is required for performing LI, as taught by Li, with Youn in order to instruct a control point of the access network to copy and deliver content of the communication for the user equipment device, as suggested by Li (col. 5, line 45-47).
The examiner would like to point out regarding the scope of the recited claim whereas the LI IMS-related information of the wireless communication terminal is merely forwarded upon completion of the roaming and thus the details of the received and forwarded information are not required or used by any recited step in the method and thus are considered to be non-functional descriptive limitations and not carrying any patentable weight, but are treated for compact prosecution.  See MPEP 2111.05.

second LMISF each is configured to determine whether an IMS identity associated with 
the IMS-related information is a target for LI.
	In an analogous art, Ekstrom teaches the method wherein the LMISF (“lawful interception server function LI-S”, [0035]) is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI ([0035] wherein the LMISF/”lawful interception server function LI-S” receives and determines whether an “IMS identifier/”an address to subscriber B from an IMS-A which is an IMS sub-system domain, [0025] and indicates that the packet is subjected to the lawful interception server).
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the LMISF is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI, as taught by Ekstrom, and combine with Youn, as modified by Li in order to correctly intercept the IMS packets via the lawful interceptions.
	Regarding claim 9, Youn, as modified by Li and Ekstrom, further teaches the method of claim 1, wherein the IMS-related information of the wireless communication terminal comprises User Equipment, UE, context of the wireless communication terminal (“UE context”, [0136]).  
          Regarding claim 12, Youn teaches a first Lawful Interception, LI, Mirror Internet Protocol Subsystem, IMS, State Function, LMISF (“S-CSCF”, [0079], and Fig. 8, wherein the S-CSCF in the V-PLMN network is herein mapped as the first LI mirror internet protocol subsystem, IMS, State Function), configured to enable LI when a 
 	While Youn teaches the first LMISF comprising receiving IMS-related information 
of the wireless communication terminal, Youn lacks the explicit teaching wherein the IMS-related information is required for performing LI.
In an analogous art, Li teaches wherein the IMS-related information is required for performing LI (“to provision target related information into elements of the IMS based communications network, to provide lawful intercept”, col. 5, lines 31-33).

The Examiner would like to point out regarding the scope of the recited claim whereas the LI IMS-related information of the wireless communication terminal is merely forwarded upon completion of the roaming and thus the details of the received and forwarded information are not required or used by any recited step in the method and thus are considered to be non-functional descriptive limitations and not carrying any patentable weight, but are treated for compact prosecution.  See MPEP 2111.05.
	However, the combination lacks the teaching wherein the first LMISF and the second LMISF each is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI.
	In an analogous art, Ekstrom teaches the LMISF (“lawful interception server function LI-S”, [0035]) is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI ([0035] wherein the LMISF/”lawful interception server function LI-S” receives and determines whether an “IMS identifier/”an address to subscriber B from an IMS-A which is  an IMS sub-system domain, [0025] and indicates that the packet is subjected to the lawful interception server).
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the first 
	Regarding claim 13, Youn, as modified by Li and Ekstrom, teaches the first LMISF of claim 12, wherein the IMS-related information of the wireless communication terminal comprises User Equipment, UE, context of the wireless communication terminal ([0071]).

 4.	Claims 2-5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US PGPub 2009/0270099 A1) in view of Youn et al. (US PGPub 2017/0064544 A1, with provisional application 62/210,998 fully supported), and further in view of Ekstrom et al. (US PGPub (US PGPub 2006/0268921 A1).

	Regarding claim 2, Gallagher teaches the method of enabling Lawful Interception, LI, when a wireless communication terminal performs S8 Home Routing roaming (“MME checks the authorization of the UE to use a service provider's Public Land Mobile Network (PLMN) and enforces UE roaming restrictions. The MME is the end point for ciphering/integrity protection for LTE NAS signaling and handles security key management. The MME supports lawful interception”, [0102]), comprising: receiving, at a Mobility Management Entity, MME, from a first Serving Gateway, SGW, an address of a first LI Mirror Internet Protocol Subsystem, IMS ([0267]), State Function, LMISF, serving the wireless communication terminal (“the VANC sends its address to 
However, Gallagher lacks the teaching wherein IMS-related information of the wireless communication terminal required for performing LI can be acquired by the second LMISF from the first LMISF.
In an analogous art, Youn teaches the method wherein IMS-related information of the wireless communication terminal required for performing LI ([0141]) can be acquired by the second LMISF from the first LMISF (“it is delivered to the S-CSCF via the S-GW existing in the VPLMN network and via the P-GW/P-CSCF existing in the HPLMN”, [0079], and Fig. 8, wherein the IMS signaling is transmitted via the S-GW of the visitor PLMN to the S-GW of the H-PLMN and to the S-CSCF (herein equivalent to the second LMISF) in the home PLMN).
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein IMS-related information of the wireless communication terminal required for performing LI can be acquired by the second LMISF from the first LMISF, as taught by Youn, and combine with Gallagher, in order to obtain the IMS information required for lawful interception.
However, the combination lacks the teaching wherein the first LMISF and the second LMISF each is configured to determine whether an IMS identity associated with 

	In an analogous art, Ekstrom teaches the LMISF (“lawful interception server function LI-S”, [0035]) is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI ([0035] wherein the LMISF/”lawful interception server function LI-S” receives and determines whether an “IMS identifier/”an address to subscriber B from an IMS-A which is  an IMS sub-system domain, [0025] and indicates that the packet is subjected to the lawful interception server).
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the first LMISF and the second LMISF is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI, as taught by Ekstrom, and combine with Youn, as modified by Gallagher in order to correctly intercept the IMS packets via the lawful interceptions.
 	Regarding claim 3, Gallagher, as modified by Youn and Ekstrom, teaches storing, at the MME, an address of the first LMISF provided by the first SGW as part of a UE context ([0341], lines 1-7).
 	Regarding claim 4, Gallagher, as modified by Youn and Ekstrom, teaches the method of claim 3, further comprising: issuing, by the MME to the second SGW, a create session request ([0340], lines 1-2), thereby providing the second SGW with the address of the first LMISF (“the MME must ensure that this address is relayed to the target MME in the case of inter eNodeB handover with MME relocation”, [0340], and [0018] wherein the first VANC sends its identity to the second VANC).

Regarding claim 14, Gallagher teaches a Mobility Management Entity, MME, configured to enable Lawful Interception, LI, when a wireless communication terminal performs S8 Home Routing roaming (“MME checks the authorization of the UE to use a service provider's Public Land Mobile Network (PLMN) and enforces UE roaming restrictions. The MME is the end point for ciphering/integrity protection for LTE NAS signaling and handles security key management. The MME supports lawful interception”, [0102]), which MME comprises a processor and a memory ([0082], [0097]), said memory containing instructions executable by said processor, whereby the MME is operative to:  receive, from a first Serving Gateway, SGW, an address of a first LI Mirror Internet Protocol Subsystem, IMS ([0267]), State Function, LMISF, serving the wireless communication terminal (“the VANC sends its address to the MME via the PCRF/P-GW/S-GW”, [0340] wherein the S-GW sends the address of LMISF/”VANC” to a MME); and provide, via a second SGW to a second LMISF to which the wireless communication terminal is relocated, the address of the first LMISF (“the MME must ensure that this address is relayed to the target MME in the case of inter eNodeB 
However, Gallagher lacks the teaching wherein IMS-related information of the wireless communication terminal required for performing LI can be acquired by the second LMISF from the first LMISF.
In an analogous art, Youn teaches wherein IMS-related information of the 
wireless communication terminal required for performing LI ([0141]) can be acquired by the second LMISF from the first LMISF (“it is delivered to the S-CSCF via the S-GW existing in the VPLMN network and via the P-GW/P-CSCF existing in the HPLMN”, [0079], and Fig. 8, wherein the IMS signaling is transmitted via the S-GW of the visitor PLMN to the S-GW of the H-PLMN and to the S-CSCF (herein equivalent to the second LMISF) in the home PLMN).
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein IMS-related information of the wireless communication terminal required for performing LI can be acquired by the second LMISF from the first LMISF, as taught by Youn, and combine with Gallagher, in order to obtain the IMS information required for lawful interception.
However, the combination lacks the teaching wherein the first LMISF and the second LMISF each is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI.
	In an analogous art, Ekstrom teaches wherein the LMISF (“lawful interception server function LI-S”, [0035]) is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI ([0035] wherein the 
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the first LMISF and the second LMISF is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI, as taught by Ekstrom, and combine with Youn, as modified by Li in order to correctly intercept the IMS packets via the lawful interceptions.
 	Regarding claim 15, Gallagher, as modified by Youn and Ekstrom teaches the MME of claim 14, further being operative to: store an address of the first LMISF provided by the first SGW as part of a UE context ([0341], lines 1-7).
 	Regarding claim 16, Gallagher, as modified by Youn and Ekstrom teaches the MME of claim 15, further being configured to: issue, to the second SGW, a create session request ([0340], lines 1-2), thereby providing the second SGW with the address of the first LMISF (“the MME must ensure that this address is relayed to the target MME in the case of inter eNodeB handover with MME relocation”, [0340], and [0018] wherein the first VANC sends its identity to the second VANC).
 	Regarding claim 17, Gallagher, as modified by Youn and Ekstrom teaches the MME of claim 16, further being configured to: receive, in response to the create session request, a create session response including an address of the second LMISF, from the second SGW([0341], (2) and (3)), from the second SGW (“the source MME 3025 
	Regarding claim 18, Gallagher teaches a Mobility Management Entity, MME (“MME”, [0102], and [0340]), serving a wireless communication terminal, configured to enable Lawful Interception, LI, when the wireless communication terminal performs S8 Home Routing roaming, which MME comprises a processor and a memory, said memory containing instructions executable by said processor ([0082], [0097]), whereby the MME is operative to: receive an address of a first LI Mirror Internet Protocol Subsystem, IMS ([0267]), State Function, LMISF, serving the wireless communication terminal; and provide (“the VANC sends its address to the MME via the PCRF/P-GW/S-GW”, [0340] wherein the S-GW sends the address of LMISF/”VANC” to a MME); via another MME to which the wireless communication terminal is to be relocated to a second LMISF serving the wireless communication terminal after the relocation, the address of the first LMISF (“the MME must ensure that this address is relayed to the target MME in the case of inter eNodeB handover with MME relocation”, [0340], and [0018] wherein the first VANC function sends its identity to the second VANC function).
However, Gallagher lacks the teaching wherein IMS-related information of the wireless communication terminal required for performing LI can be acquired by the second LMISF from the first LMISF.
In an analogous art, Youn teaches wherein IMS-related information of the wireless communication terminal required for performing LI ([0141]) can be acquired by 
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein IMS-related information of the wireless communication terminal required for performing LI can be acquired by the second LMISF from the first LMISF, as taught by Young,, and combine with Gallagher, in order to obtain the IMS information required for lawful interception.
 	However, the combination lacks the teaching wherein the first LMISF and the second LMISF each is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI.
	In an analogous art, Ekstrom teaches wherein the second LMISF (“lawful interception server function LI-S”, [0035]) each is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI ([0035] wherein the LMISF/”lawful interception server function LI-S” receives and determines whether an “IMS identifier/”an address to subscriber B from an IMS-A which is  an IMS sub-system domain, [0025] and indicates that the packet is subjected to the lawful interception server).
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the first LMISF and the second LMISF is configured to determine whether an IMS identity 
	Regarding claim 19, Gallagher teaches a second Lawful Interception (“a second VANC”, [0018]), LI, Mirror Internet Protocol Subsystem, IMS, State Function, LMISF, configured to enable LI when a wireless communication terminal performs S8 Home Routing roaming (“MME checks the authorization of the UE to use a service provider's Public Land Mobile Network (PLMN) and enforces UE roaming restrictions. The MME is the end point for ciphering/integrity protection for LTE NAS signaling and handles security key management. The MME supports lawful interception”, [0102]), which second LMISF comprises a processor and a memory ([0082], [0096]), said memory containing instructions executable by said processor, whereby the second LMISF is operative to: receive an address of a first LMISF that served the wireless communication terminal before relocation of the wireless communication terminal to the second LMISF, from a Mobility Management Entity, MME ([0018]), serving the second LMISF via a Serving Gateway, SGW, associated with the second LMISF (“the MME must ensure that this address is relayed to the target MME in the case of inter eNodeB handover with MME relocation”, [0340], and [0018] wherein the first VANC function sends its identity to the second VANC function).
 However, Gallagher lacks the teaching wherein IMS-related information of the wireless communication terminal required for performing LI can be acquired by the second LMISF from the first LMISF.
In an analogous art, Youn teaches wherein IMS-related information of the 

Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein IMS-related information of the wireless communication terminal required for performing LI can be acquired by the second LMISF from the first LMISF, as taught by Youn, and combine with Gallagher, in order to obtain the IMS information required for lawful interception.
 	However, the combination lacks the teaching wherein the first LMISF and the second LMISF each is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI.
	In an analogous art, Ekstrom teaches the LMISF (“lawful interception server function LI-S”, [0035]) is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI ([0035] wherein the LMISF/”lawful interception server function LI-S” receives and determines whether an “IMS identifier/”an address to subscriber B from an IMS-A which is  an IMS sub-system domain, [0025] and indicates that the packet is subjected to the lawful interception server).
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the first 

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US PGPub 2015/0365980 A1) in view of Gallagher et al. (US PGPub 2009/0270099 A1), and further in view of Ekstrom et al. (US PGPub (US PGPub 2006/0268921 A1).

           Regarding claim 6, Meng teaches a method of sending identifier information or a call transfer request, comprising: receiving, at a Mobility Management Entity, MME (“second MME”, [0085]), serving the wireless communication terminal, an address (“identifier information of the EATF”, [0085]) of a first LI Mirror Internet Protocol Subsystem, IMS, State Function, LMISF (“EATF”, [0085]), serving the wireless communication terminal; and providing, from the serving MME via another MME to which the wireless communication terminal is to be relocated to a second network serving the wireless communication terminal after the relocation, the address of the first LMISF (“the first MME delivers the identifier information of the EATF, to which the UE is anchored when initiating the emergency call, to the second MME”, [0085]). 
	However, Meng lacks the teaching of enabling Lawful Interception, LI, when a wireless communication terminal performs S8 Home Routing roaming, providing the address of the first LMISF to a second LMISF serving the wireless communication terminal; and wherein IMS-related information of the wireless communication terminal 

	In an analogous art, Gallagher teaches a method of enabling Lawful Interception, LI, when a wireless communication terminal performs S8 Home Routing roaming (“MME checks the authorization of the UE to use a service provider's Public Land Mobile Network (PLMN) and enforces UE roaming restrictions. The MME is the end point for ciphering/integrity protection for LTE NAS signaling and handles security key management. The MME supports lawful interception”, [0102]); providing, from the serving MME via another MME to which the wireless communication terminal is to be relocated to a second LMISF serving the wireless communication terminal after the relocation, the address of the first LMISF (“the MME must ensure that this address is relayed to the target MME in the case of inter eNodeB handover with MME relocation”, [0340], and [0018] wherein the first VANC function sends its identity to the second VANC function), and wherein IMS-related information of the wireless communication terminal required for performing LI ([0106]) can be acquired by the second LMISF from the first LMISF (“the VANC sends its address to the MME via the PCRF/P-GW/S-GW”, [0340] wherein the S-GW sends the address of LMISF/”VANC” to a MME, and [0018]).
	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching comprising providing, from the serving MME via another MME to which the wireless communication terminal is to be relocated to a second LMISF serving the wireless communication terminal after the relocation, the address of the first LMISF, as taught by Gallagher, and combine with Meng in order to locally control the handover both at the home and the visitor network.
 	However, the combination lacks the teaching wherein the first LMISF and the 

	In an analogous art, Ekstrom teaches the LMISF (“lawful interception server function LI-S”, [0035]) is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI ([0035] wherein the LMISF/”lawful interception server function LI-S” receives and determines whether an “IMS identifier/”an address to subscriber B from an IMS-A which is  an IMS sub-system domain, [0025] and indicates that the packet is subjected to the lawful interception server).
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the first LMISF and the second LMISF is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI, as taught by Ekstrom, and combine with Meng, as modified by Gallagher in order to correctly intercept the IMS packets via the lawful interceptions.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US PGPub 2009/0270099 A1) in view of Youn et al. (US PGPub 2017/0064544 A1, with provisional application 62/210,998 fully supported) and further in view of Li et al. (US Pat 8260258 B1), and further in view of Ekstrom et al. (US PGPub (US PGPub 2006/0268921 A1). 

	Regarding claim 7, Gallagher teaches the method of enabling Lawful 

However, Gallagher lacks the teaching comprising acquiring, from the first LMISF, IMS-related information of the wireless communication terminal.
In an analogous art, Youn teaches the method comprising acquiring, from the first LMISF, IMS-related information of the wireless communication terminal (“it is delivered to the S-CSCF via the S-GW existing in the VPLMN network and via the P-GW/P-CSCF existing in the HPLMN”, [0079], and Fig. 8, wherein the IMS signaling is transmitted via the S-GW of the visitor PLMN to the S-GW of the H-PLMN and to the S-CSCF (herein equivalent to the second LMISF) in the home PLMN).  
	Therefore, it would have been obvious for one having ordinary skill before the 

information to the visiting PLMN.
While Gallagher in view of Youn teaches the method comprising receiving IMS-related information of the wireless communication terminal, the combination lacks the explicit teaching wherein the IMS-related information is required for performing LI.
In an analogous art, Li teaches the method wherein the IMS-related information is required for performing LI (“to provision target related information into elements of the IMS based communications network, to provide lawful intercept”, col. 5, lines 31-33).
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the IMS-related information is required for performing LI, as taught by Li, and combine with Gallagher, in view of Youn in order to instruct a control point of the access network to copy and deliver content of the communication for the user equipment device, as suggested by Li (col. 5, line 45-47).
 	However, the combination lacks the teaching wherein the first LMISF and the second LMISF each is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI.
	In an analogous art, Ekstrom teaches the LMISF (“lawful interception server function LI-S”, [0035]) is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI ([0035] wherein the LMISF/”lawful interception server function LI-S” receives and determines whether an “IMS 
 	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the first LMISF and the second LMISF is configured to determine whether an IMS identity associated with the IMS-related information is a target for LI, as taught by Ekstrom, and combine with Youn, as modified by Gallagher, and Li in order to correctly intercept the IMS packets via the lawful interceptions.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US PGPub 2009/0270099 A1) in view of Youn et al. (US PGPub 2017/0064544 A1, with provisional application 62/210,998 fully supported) and further in view of Li et al. (US Pat 8260258 B1), and further in view of Ekstrom et al. (US PGPub (US PGPub 2006/0268921 A1), as applied in claim 7, and further in view of Gazzard (US Pat 8191116 B1).

 	Regarding claim 8, Gallagher in view of Youn and further in view of Li and further in view of Ekstrom teaches the method of claim 7.  However, the combination lacks the teaching further comprising: notifying an LI Policy Control Function, LPCF, to which the wireless communication terminal is relocated, that the wireless communication terminal is a target for LI.  

Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching further comprising: notifying an LI Policy Control Function, LPCF, to which the wireless communication terminal is relocated, that the wireless communication terminal is a target for LI, as taught by Gazzard, and combine with Gallagher, as modified by Youn and Li and Ekstrom in order to perform lawful interception at the P-CSCF for the user mobile at the visited network.  

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US PGPub 2017/0064544 A1, with provisional application 62/210,998 fully supported) in view of Li et al. (US Pat 8260258 B1), and further in view of Ekstrom et al. (US PGPub (US PGPub 2006/0268921 A1), as applied in claim 9, and further in view of Gallagher et al. (US PGPub 2009/0270099 A1).

	Regarding claim 10, Youn in view of Li and further in view of Ekstrom teaches the method of claim 9.  However, the combination lacks the teaching wherein the UE context further comprising an address of the first LMISF.

comprising an address of the first LMISF ([0340]).
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein the UE context further comprising an address of the first LMISF, as taught by Gallagher and combine with Youn, Li, and Ekstrom in order to ensure the MME address to be relayed to the target MME in the case of inter eNodeB handover with the MME relocation, as suggested by Gallagher ([0340]).

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US PGPub 2017/0064544 A1, with provisional application 62/210,998 fully supported) in view of Li et al. (US Pat 8260258 B1), and further in view of Ekstrom et al (US PGPub (US PGPub 2006/0268921 A1), as applied in claim 1, and further in view of Ku et al. (US PGPub 2009/0074156 A1).

 	Regarding claim 11, Youn in view of Li and further in view of Ekstrom teaches the method of claim 1.  However, the combination lacks the teaching wherein a performed LI function comprises interception of a voice call.  
	In an analogous art, Ku teaches the method wherein a performed LI function comprises interception of a voice call ([0027], lines 1-5).
	Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching wherein a performed LI function comprises interception of a voice call, as taught by Ku, and combine with Youn, as modified by Li and Ekstrom in order to implement call surveillance.  

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US PGPub 2009/0270099 A1) in view of Youn et al. (US PGPub 2017/0064544 A1, with provisional application 62/210,998 fully supported), and further in view of Ekstrom et al (US PGPub (US PGPub 2006/0268921 A1) as applied to claim 19 and further in view of Gazzard (US Pat 8191116 B1).

 	Regarding claim 20, Gallagher in view of Youn and further in view of Ekstrom teaches the method of claim 19.  However, the combination lacks the teaching further comprising: notifying an LI Policy Control Function, LPCF, to which the wireless communication terminal is relocated, that the wireless communication terminal is a target for LI.  
	In an analogous art, Gazzard teaches the method further comprising: notifying an LI Policy Control Function, LPCF (“a function of P-CSCF”, col. 5, line 6), to which the wireless communication terminal is relocated, that the wireless communication terminal is a target for LI (col. 4, line 66 – col. 5, line 9 wherein the user is relocated in the visited network), that the wireless communication terminal is a target for LI (col. 5, lines 3-4).  
Therefore, it would have been obvious for one having ordinary skill before the effective filing date of the claimed invention to adapt the teaching further comprising: notifying an LI Policy Control Function, LPCF, to which the wireless communication terminal is relocated, that the wireless communication terminal is a target for LI, as taught by Gazzard, and combine with Gallagher, as modified by Youn and Ekstrom in 
Response to Arguments
11.	Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.
Conclusion
12.       Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to XIANG ZHANG whose telephone number is (571)270-7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the

examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The

fax phone number for the organization where this application or proceeding is

assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIANG ZHANG/
Patent Examiner, Art Unit 2642
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642